Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO PLAN SUPPORT AND LOCKUP AGREEMENT

 

This AMENDMENT NO. 1 TO PLAN SUPPORT AND LOCKUP AGREEMENT (this “Amendment”),
dated as of March 20, 2013, is entered into by and among (i) the Consenting
Lenders party hereto and (ii) LodgeNet Interactive Corporation, LodgeNet
StayOnline, Inc., LodgeNet International, Inc., LodgeNet Healthcare, Inc., On
Command Corporation, On Command Video Corporation, Puerto Rico Video
Entertainment Corporation, Virgin Island Video Entertainment Corporation,
Spectradyne International, Inc., The Hotel Networks, Inc. and Hotel Digital
Network, Inc (collectively the “LodgeNet Parties” and together with the
Consenting Lenders parties hereto, the “Parties”).  Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the PSA
(defined below).

 

RECITALS

 

WHEREAS, the Parties hereto are party to that certain Plan Support and Lockup
Agreement, dated as of December 30, 2012 (the “PSA”);

 

WHEREAS, the Consenting Lenders party hereto comprise, collectively, the
Requisite Consenting Lenders; and

 

WHEREAS, the Parties hereto have agreed to amend the PSA in accordance with and
subject to the terms and conditions set forth herein and therein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

AGREEMENT

 

1.             Amendment to the PSA.  Section 5(d)(vii) of the PSA is hereby
amended by deleting the words “the first Business Day that is fifteen (15)
calendar days following the entry by the Bankruptcy Court of the Confirmation
Order” and replacing such deleted words with “April 5, 2013”.

 

2.             Consent to Amendment to Investment Agreement.  The Requisite
Consenting Lenders hereby consent to an amendment to Section 4.4(b)(x) of the
Investment Agreement that (consistent with this Amendment) replaces the words
“within fifteen (15) days after the entry of the Confirmation Order by the
Bankruptcy Court” with “by 11:59 PM ET on April 5, 2013” (the “Investment
Agreement Amendment”).

 

3.             Effectiveness.  This Amendment shall be effective and binding on
the Parties as of the date hereof; provided, however, if the Investment
Agreement Amendment is not effective and binding within two (2) calendar days of
the date hereof, this Amendment shall be null and void.

 

4.             Effect Upon PSA.  Except as specifically set forth herein, the
PSA shall remain in full force and effect, and is hereby ratified and
confirmed.  All future references to the PSA shall refer to the PSA, as hereby
amended.

 

5.             Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement.  Delivery

 

--------------------------------------------------------------------------------


 

of an executed signature page to this Amendment by facsimile or electronic mail
shall be effective as delivery of a manually executed signature page to this
Amendment.

 

6.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflict of laws that would require
the application of the law of any other jurisdiction.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

 

LODGENET INTERACTIVE CORPORATION

 

LODGENET STAYONLINE, INC.

 

LODGENET INTERNATIONAL, INC.

 

ON COMMAND CORPORATION

 

ON COMMAND VIDEO CORPORATION

 

PUERTO RICO VIDEO ENTERTAINMENT CORPORATION

 

VIRGIN ISLAND VIDEO ENTERTAINMENT CORPORATION

 

SPECTRADYNE INTERNATIONAL, INC.

 

THE HOTEL NETWORKS, INC.

 

HOTEL DIGITAL NETWORK, INC.

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Co-Chief Executive Officer, Senior Vice President and General Counsel

 

 

 

 

 

LODGENET HEALTHCARE, INC.

 

 

 

By:

/s/ Gary Kolbeck

 

Name: Gary Kolbeck

 

Title: President

 

[Signature Page to Amendment No. 1 to Plan Support and Lockup Agreement]

 

--------------------------------------------------------------------------------


 

 

[CONSENTING LENDER]

 

 

 

[Lender signature pages redacted from filing]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

Attn:

 

Tel:

 

Fax:

 

Email:

 

 

 

Aggregate principal amount of Lender Claims:

 

 

 

$

 

[Signature Page to Amendment No.1 to Plan Support and Lockup Agreement]

 

--------------------------------------------------------------------------------